Citation Nr: 1616309	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-19 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to service connection for left knee osteoarthritis, status post total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2014, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board remanded the case for the purpose of affording the Veteran a VA examination. The claims folder contains two copies of the July 2014 Board decision that were sent to two different addresses; both copies were returned as undeliverable with no forwarding address. In September 2014, the Veteran was scheduled for a VA examination, but he did not attend the examination. The notification letter sent to the Veteran informing him of the scheduled VA examination letter is not of record; however, the September 2014 Compensation and Pension Exam Inquiry that is of record lists one of the two addresses that resulted in undeliverable mail that was returned to the Board. Additionally, the VBMS database provides a third address for the Veteran. Finally, a review of the Florida Department of Corrections database reflects that the Veteran was incarcerated from October 2015 to March 2016, that he remains under supervised conditional release until May 2016, and provides a fourth address for the Veteran. Based on this evidence, the Board concludes that it is unclear whether the Veteran received proper notice for the VA examination, and accordingly, a new VA examination should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Confirm the current address for the Veteran.  All efforts to confirm the Veteran's address should be memorialized in the claims file.  

2. Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of the left knee disability. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should identify all current left knee disorders by diagnosis and provide an opinion as to:

a. Whether the left knee disability began during service or is otherwise related to any incident of service, including the in-service left knee injury, surgical treatment, and sequelae?

b. Whether the left knee degenerative joint disease manifested to a compensable degree within one year of service separation?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions; however, his/her attention is drawn to the following:

*An October 1978 in-service operative report indicating that the Veteran underwent a left knee medial knee arthrotomy with repair of the medial posterior capsular ligament, and proximal and distal deep medial collateral ligaments.  

*State of Florida Department of Corrections examination reports between April 2007 and March 2008 reflecting history of left knee injury and subsequent surgery in 1978 and re-injury in January 2007.  

*The Veteran's May 2010 statement (VA Form 9) where he states that "from the date of [his surgery in 1978, his] knee was never stable" and required the extended use of a brace. 

*In an April 2012 VA treatment record, a VA clinician indicated that the Veteran's "problem began during active duty...arthritis developed slowly until" the 2008 total knee replacement.   

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

If the Veteran does not report for the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

